Citation Nr: 1735505	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to November 1960.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

As the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD, the Board has recharacterized the Veteran's claim for entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as set forth on the front page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran submitted an October 2013 Substantive Appeal and requested a videoconference hearing before the Board.  The Veteran withdrew her hearing request in August 2015, thus the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Specifically, the Veteran states that she experienced unwanted sexual contact and advances from a superior officer while she was on active duty.  

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

On an October 1959 service enlistment physical, the Veteran was found to be psychiatrically clinically normal.  On an associated Report of Medical History, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service treatment records reflect that she was treated for a psychiatric disability during active service that may be attributable to a physical or sexual assault.  In October 1960, the Veteran was seen at the neuropsychiatry clinic of the U.S. Naval Hospital in Newport, Rhode Island.  Antisocial personality disorder was diagnosed in an October 1960 Record of Medical Care.  Current VA clinical records show a diagnosis of PTSD, major depressive disorder, and antisocial personality disorder.  

Nonetheless, there is evidence that the Veteran's PTSD may have pre-existed service; however, there is no evidence that it was clearly and unmistakably not aggravated during service.  A July 2013 VA examiner diagnosed PTSD and determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that, due to reported childhood trauma listed in her service medical records, PTSD may have originated in childhood.  

As noted, the Veteran's entrance examination shows that she was evaluated as psychiatrically normal.  Thus, the Veteran is presumed to have been in sound condition with respect to any psychiatric disorders upon entrance into service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  However, the VA examiner did not clearly offer an opinion as to whether the Veteran had a psychiatric disorder that clearly and unmistakably preexisted service, and if so, whether it was clearly and unmistakably not aggravated in service.

Furthermore, according to the post-service VA treatment records and the July 2013 VA examiner, the Veteran has received numerous psychiatric diagnoses and treatment for depression and antisocial personality disorder.  There is, however, no etiological opinion with the evidence of record.

Thus, given the deficiencies described above, the VA examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that this matter should be returned to the AOJ to afford the Veteran another VA examination to determine whether she currently suffers from an acquired psychiatric disorder related to her active service, to include whether there is clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder, and whether there is clear and unmistakable evidence that it was not aggravated in service.

Moreover, it appears that additional treatment records may remain outstanding.  In a July 2010 letter, the Veteran mentions time at the Nevada State Mental Hospital in Reno, Nevada.  

As a final matter, the record indicates that the Veteran receives continuing treatment at the VA for her psychiatric disorder.  The most recent VA treatment records associated with the Veteran's electronic record are dated from Puget Sound VA Medical Center in 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from August 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding, relevant VA treatment records from January 2013 to present.  All obtained records should be associated with the evidentiary record.

2. With the Veteran's assistance, the RO should obtain treatment records from Nevada State Mental Hospital.  

3. Provide the Veteran with proper notice to develop her PTSD personal assault claim pursuant to 38 C.F.R. § 3.304(f)(5).  Additionally, provide a VA Form 21-0782a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  The AOJ should advise the Veteran of the opportunity to submit alternative evidence regarding her personal assault such as records from law enforcement authorities, personal diaries/ journals, or statements from family members or clergy around the time of the assault.  Similarly, evidence of behavior changes may also be submitted, for example visits to a medical or counseling clinic, request for a transfer to another military duty assignment, deterioration in work performance, and episodes of depression, panic attacks or anxiety without an identifiable cause.

4. After the development requested in items (1) through (3) is complete, afford a VA examination to the Veteran conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder(s).  The record and copy of this Remand must be made available.  The examiner must respond to the following:

a) Clearly identify all currently diagnosed psychiatric disorders.

b) With respect to each diagnosed psychiatric disorder, is there clear and unmistakable evidence that the disorder pre-existed service?  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated during service.  If there was an increase in the severity of the Veteran's disorder, the examiner must offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

c) If the Veteran's PTSD did not preexist service, whether such PTSD is the result of her claimed in-service stressors pertaining to sexual assault.

d) For each currently diagnosed acquired psychiatric disorder other than PTSD that did not preexist service, whether it is at least as likely as not (50 percent or greater) that any such disorder is related to the Veteran's service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that her assertions must be taken into account, along with the other evidence of record in formulating the requested medical opinion.

A rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




